ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_05_FR.txt. 240

DÉCLARATION DE M. LE JUGE BUERGENTHAL
[Traduction]

|. Etant donné que, à mon sens, la Cour aurait dû exercer son pouvoir
discrétionnaire et refuser de donner suite a la demande d’avis consultatif,
je me dissocie de sa décision d’examiner l’affaire. Mon vote négatif sur les
autres points du dispositif ne doit pas étre interprété comme signifiant
que je considére que la construction du mur par Israél sur le territoire
palestinien occupé ne souléve pas de graves questions au regard du droit
international -— au contraire. Je me rallie d’ailleurs à l’avis sur bien des
points. Toutefois, je me vois contraint de voter contre les conclusions sur
le fond, parce que la Cour ne disposait pas des éléments de fait indispen-
sables pour fonder les conclusions par trop générales qu’elle a tirées et
que, de ce fait, elle aurait dû refuser d’examiner laffaire. Je suis parvenu
à cette conclusion en me fondant sur ce que la Cour elle-même a dit en
l'affaire du Sahara occidental, lorsqu'elle a souligné que la question
essentielle pour déterminer, dans l’exercice de son pouvoir discrétion-
naire, si elle devait donner suite à une demande d’avis consultatif est de
savoir

«si [elle] dispose de renseignements et d'éléments de preuve suffisants
pour être à même de porter un jugement sur toute question de fait
contestée et qu’il lui faudrait établir pour se prononcer d’une manière
conforme à son caractère judiciaire» (Sahara occidental, avis consul-
tatif, CEJ. Recueil 1975, p. 28 et 29, par. 46).

Je considère que absence en l'espèce des informations et éléments de
preuve nécessaires vicie les conclusions de la Cour sur le fond.

2. Je partage la conclusion de la Cour selon laquelle le droit interna-
tional humanitaire, y compris la quatrième convention de Genève, et le
droit international relatif aux droits de l’homme s’appliquent au territoire
palestinien occupé et doivent en conséquence être fidèlement observés par
Israël. Je reconnais qu’à cause du mur de nombreux Palestiniens qui
vivent dans ce territoire endurent de terribles souffrances. A cet égard, je
conviens que les mesures de défense prises contre le terrorisme doivent
respecter l’ensemble des règles applicables du droit international, et qu’un
Etat victime du terrorisme ne peut se défendre contre ce fléau en recou-
rant à des mesures prohibées par le droit international.

3. Il se peut fort bien, et je suis prêt à le reconnaître, qu’à l’issue d’une
analyse approfondie de tous les éléments de fait pertinents la conclusion
se dégage que le mur actuellement en construction par Israël dans le ter-
ritoire palestinien occupé constitue, en tout ou en partie, une violation du
droit international (voir par. 10 ci-après). Mais parvenir à une telle

108
ÉDIFICATION D’UN MUR (DÉCL. BUERGENTHAL) 241

conclusion pour la totalité du mur sans disposer de l’ensemble des élé-
ments de fait pertinents qui — compte tenu des attentats terroristes meur-
triers perpétrés contre Israël proprement dit et sur son territoire à partir
du territoire palestinien occupé, et dont il continue d’être victime —
touchent directement au droit de légitime défense d'Israël, à ses impéra-
tifs militaires et à ses besoins en matière de sécurité, ni sans avoir cherché
à établir tous ces faits pertinents, ne saurait être justifié sur le plan juri-
dique. La nature de ces attentats menés depuis l’autre côté de la Ligne verte
et leur impact sur Israël et sa population ne sont jamais véritablement
examinés par la Cour et, dans le dossier fourni par l'Organisation des
Nations Unies, sur lequel la Cour fonde dans une large mesure ses
conclusions, cette question est à peine abordée. Je veux dire par là, non
pas qu’un tel examen lèverait l'accusation portée contre Israël selon
laquelle le mur en construction constitue, en tout ou en partie, une viola-
tion du droit international, mais simplement que, en l'absence d’un tel
examen, les conclusions auxquelles est parvenue la Cour ne sont pas véri-
tablement fondées en droit. Jestime que les besoins humanitaires du
peuple palestinien auraient été mieux servis si la Cour avait tenu compte
de ces éléments, car cela aurait donné à l’avis qu’elle a rendu une crédi-
bilité qui, à mon sens, lui fait défaut.

4. Cela vaut pour la conclusion très générale à laquelle la Cour est par-
venue, selon laquelle l’ensemble du mur, dans la mesure où il est construit
sur le territoire palestinien occupé, constitue une violation du droit inter-
national humanitaire et du droit international des droits de l’homme.
Cela vaut également pour la conclusion selon laquelle la construction du
mur «dresse ... un obstacle grave à l’exercice par le peuple palestinien de
son droit à l’autodétermination, et viole de ce fait l’obligation incombant
à Israël de respecter ce droit» (par. 122). Je conviens que le peuple pales-
tinien peut prétendre au droit à l’autodétermination, et à ce que ce droit
soit pleinement protégé. Mais, à supposer, sans nécessairement en conve-
nir pour autant, que ce droit soit applicable en l’espèce et qu’il y ait viola-
tion de celui-ci, le droit de légitime défense d'Israël, à condition qu’il soit
applicable et invoqué à juste titre, n’en exclurait pas moins toute illicéité
à cet égard — voir à ce sujet l’article 21 des articles de la Commission du
droit international sur la responsabilité de l’Etat pour fait internationa-
lement illicite, qui prévoit que «[lj'illicéité du fait de l'Etat est exclue si ce
fait constitue une mesure licite de légitime défense prise en conformité
avec la Charte des Nations Unies».

5. Pour savoir si le droit de légitime défense d’Israël s'applique en
l'espèce, je pense qu’il faut examiner la nature et la portée des attentats
terroristes meurtriers menés contre Israël proprement dit depuis l’autre
côté de la Ligne verte et s'interroger sur la mesure dans laquelle la cons-
truction de tout ou partie du mur constitue une riposte nécessaire et pro-
portionnée à ces agressions. Du point de vue du droit, il ne me paraît pas
inconcevable que certaines parties du mur en construction sur le territoire
palestinien puissent satisfaire à ces critères et d’autres pas. Mais pour
parvenir à une conclusion dans un sens ou dans l’autre, il faut examiner

109
EDIFICATION D'UN MUR (DÉCL. BUERGENTHAL) 242

les éléments de fait pertinents concernant certaines parties précises du
mur, les impératifs de défense auxquels elles répondent et les considéra-
tions topographiques connexes.

La Cour ne disposant pas de ces éléments de fait, elle s’est vue contrainte
de tirer la conclusion — douteuse sur le plan juridique selon moi — que
le droit naturel de légitime défense n’est pas applicable en l'espèce. Selon
ses propres termes:

«L'article 51 de la Charte reconnaît ... l'existence d’un droit natu-
rel de légitime défense en cas d’agression armée par un Etat contre
un autre Etat. Toutefois, Israël ne prétend pas que les violences dont
il est victime soient imputables à un Etat étranger.

La Cour note par ailleurs qu’Israél exerce son contrôle sur le ter-
ritoire palestinien occupé et que, comme Israël l’indique lui-même, la
menace qu’il invoque pour justifier la construction du mur trouve
son origine à l’intérieur de ce territoire, et non en dehors de celui-ci.
Cette situation est donc différente de celle envisagée par les résolu-
tions 1368 (2001) et 1373 (2001) du Conseil de sécurité, et de ce fait
Israël ne saurait en tout état de cause invoquer ces résolutions au
soutien de sa prétention à exercer un droit de légitime défense.

En conséquence, la Cour conclut que l’article 51 de la Charte est
sans pertinence au cas particulier.» (Par. 139.)

6. Cette conclusion pose essentiellement deux problèmes. Première-
ment, la Charte des Nations Unies, lorsqu'elle énonce le droit naturel de
légitime défense, ne subordonne pas l’exercice de ce droit à l'existence
d’une agression armée par un autre Etat — et je laisserai pour l’instant de
côté la question de savoir si la Cour n'aurait pas dû, aux fins de la pré-
sente affaire, assimiler la Palestine à un Etat et si ce n’est pas ce qu'elle a
fait en réalité. L’article 51 de la Charte prévoit qu’«aucune disposition de
la présente Charte ne porte atteinte au droit naturel de légitime défense,
individuelle ou collective, dans le cas où un Membre des Nations Unies
est l’objet d’une agression armée... ». En outre, dans les résolutions citées
par la Cour, le Conseil de sécurité a clairement affirmé que «tout acte de
terrorisme international ... [constitue] une menace à la paix et à la sécurité
internationales» et réaffirmé le «droit naturel de légitime défense, indivi-
duelle ou collective, que consacre la Charte des Nations Unies et qui est
réaffirmé dans la résolution 1368 (2001)» (résolution 1373 (2001) du
Conseil de sécurité). Dans sa résolution 1368 (2001), adoptée dès le len-
demain des attentats du 11 septembre 2001 contre les Etats-Unis, le
Conseil de sécurité, lorsqu'il a appelé la communauté internationale à lut-
ter contre le terrorisme, a invoqué le droit de légitime défense. Dans
aucune de ces deux résolutions, le Conseil n’en limite l'application aux
seuls attentats terroristes menés par des acteurs étatiques, pas plus qu'il
ne laisse supposer implicitement quoi que ce soit en ce sens. En fait, il
semble que ce soit le contraire (voir Thomas Franck, «Terrorism and the
Right of Self-Defense», American Journal of International Law, vol. 95,
2001, p. 839 et 840).

110
ÉDIFICATION D'UN MUR (DÉCL. BUERGENTHAL) 243

Deuxièmement, Israël prétend qu'il a le droit de se défendre contre les
attentats terroristes menés contre son territoire depuis l’autre côté de la
Ligne verte et que, ce faisant, il exerce son droit naturel de légitime
défense. Pour déterminer si cet argument est fondé, peu importe qu’Israél
soit considéré comme exerçant le contrôle sur le territoire palestinien
occupé — quel que soit le sens de la notion de «contrôle» si l’on tient
compte du fait qu’Israél est victime d’attentats menés à partir de ce ter-
ritoire — ou que les attentats aient leur origine à l’extérieur du territoire.
En effet, dans la mesure où la Cour considère que la Ligne verte constitue
la ligne de délimitation entre Israël et le territoire palestinien occupé,
le territoire à partir duquel sont menées les attaques ne fait pas à pro-
prement parler partie d'Israël. En riposte à ces attaques lancées
depuis l’autre côté de cette ligne, il faut donc qu’Israél puisse exercer
son droit de légitime défense pourvu que les mesures prises par lui
soient conformes à l’exercice légitime de ce droit. Pour se prononcer à
cet égard, c’est-à-dire pour déterminer si la construction de tout ou
partie du mur par Israël satisfait à ce critère, il est indispensable d’analy-
ser tous les faits pertinents ayant trait à la nécessité et à la proportion-
nalité. Or, l'approche formaliste suivie par la Cour à l'égard du droit
de légitime défense lui permet d’éviter d'aborder les questions qui sont
en fait au cœur même de l'affaire.

7. La Cour a ainsi résumé la conclusion selon laquelle le mur constitue
une violation du droit international humanitaire et du droit international
des droits de l’homme:

«Au total, la Cour, au vu du dossier, n’est pas convaincue que la
poursuite des objectifs de sécurité avancés par Israël nécessitait
l'adoption du tracé choisi pour le mur. Le mur tel que tracé et le
régime qui lui est associé portent atteinte de manière grave à de
nombreux droits des Palestiniens habitant dans le territoire occupé
par Israël sans que les atteintes résultant de ce tracé puissent être jus-
tifiées par des impératifs militaires ou des nécessités de sécurité
nationale ou d’ordre public. La construction d’un tel mur constitue
dès lors une violation par Israël de diverses obligations qui lui
incombent en vertu des instruments applicables de droit internatio-
nal humanitaire et des droits de l’homme.» (Par. 137.)

La Cour étaye cette conclusion par de trés nombreuses citations tirées des
dispositions juridiques applicables et par des éléments attestant les souf-
frances causées par le mur en raison du tracé de certains de ses tronçons.
Mais avant de parvenir à cette conclusion, la Cour n’examine aucun des
éléments de fait ou de preuve réfutant spécifiquement les arguments
d'Israël fondés sur ses impératifs militaires ou ses nécessités de sécurité
nationale. Il est vrai que, lorsqu'elle traite ce sujet, la Cour dit s’appuyer
sur les résumés factuels fournis par le Secrétaire général des Nations
Unies, ainsi que sur un certain nombre d’autres rapports de l’Organisa-
tion. Il est vrai aussi, toutefois, que la Cour fait à peine mention des résu-
més de la position d'Israël sur ce point qui sont joints au rapport du

111
ÉDIFICATION D'UN MUR (DÉCL. BUERGENTHAL) 244

Secrétaire général et qui contredisent ou mettent en doute les éléments sur
lesquels elle déclare s’appuyer. En fait, tout ce que nous offre la Cour,
c’est une description du préjudice causé par le mur et un examen de di-
verses dispositions du droit international humanitaire et d’instruments in-
ternationaux relatifs aux droits de l’homme, avant de conclure que ces
dispositions et instruments n’ont pas été respectés. [Il nous manque un
examen des éléments de fait, qui permettrait de démontrer pourquoi les
justifications fondées sur les impératifs militaires ou les nécessités de sécu-
rité nationale ou d’ordre public invoquées par Israël ne sont pas appli-
cables au mur, dans sa totalité ou pour certains segments du tracé retenu.
La Cour dit qu’elle «n’est pas convaincue», mais sans démontrer pourquoi,
et c’est la raison pour laquelle ces conclusions ne sont pas convaincantes.
8. Il est vrai que certaines des dispositions du droit international
humanitaire citées par la Cour n’admettent aucune exception fondée sur
des impératifs militaires. Ainsi, l'article 46 du règlement de La Haye pré-
voit que la propriété privée doit être respectée et ne peut être confisquée.
Dans le résumé de la position juridique du Gouvernement israélien, qui
constitue l’annexe I au rapport du Secrétaire général de l'Organisation
des Nations Unies (A/ES-10/248, p. 10), le Secrétaire général décrit
notamment la position d'Israël à ce sujet de la façon suivante:

«Le Gouvernement israélien fait valoir les arguments ci-après: la
propriété des terres ne change pas de mains; une indemnisation est
octroyée en dédommagement de l’utilisation de la terre, de la pro-
duction vivrière ou des dégâts causés à la terre; les résidents peuvent
s'adresser à la Cour suprême pour obtenir qu’il soit mis fin aux tra-
vaux de construction ou que des modifications y soient apportées et
il n’y a pas de changement dans le statut de résident.»

La Cour n'a pas examiné ces arguments avancés par Israël. Bien qu'ils ne
soient pas forcément déterminants, la Cour aurait dû les prendre en
compte et les rapprocher de la déclaration d'Israël précisant que le mur
est une structure temporaire, ce dont la Cour prend note en déclarant
qu'il s’agit d’une «assurance donnée par Israël» (par. 121).

9. Le paragraphe 6 de l’article 49 de la quatrième convention de
Genève n’admet pas non plus d’exceptions fondées sur des impératifs mi-
litaires ou de sécurité. I] prévoit que «la puissance occupante ne pour-
ra procéder à la déportation ou au transfert d’une partie de sa propre
population civile dans le territoire occupé par elle». Pestime que cette
disposition s'applique aux colonies de peuplement israéliennes en Cisjor-
danie et que leur existence en constitue une violation. De ce fait, les tron-
çons du mur construits par Israël pour protéger ces colonies constituent
ipso facto une violation du droit international humanitaire. En outre,
compte tenu des graves souffrances manifestement subies par la popula-
tion palestinienne vivant à l’intérieur et aux alentours des enclaves créées
par ces tronçons du mur, je doute fort que la condition de proportion-
nalité soit ici remplie pour que le mur puisse être qualifié de mesure de
légitime défense.

112
ÉDIFICATION D'UN MUR (DECL. BUERGENTHAL) 245

10. Pour finir, il me faut dire un mot sur ma position selon laquelle
la Cour, exerçant son pouvoir discrétionnaire, aurait dû refuser de
connaître de l’affaire. Il pourrait être avancé à cet égard que, s’il a man-
qué à la Cour un grand nombre d’éléments de faits pertinents concernant
la construction du mur par Israël, c’est parce que celui-ci ne les avait
pas présentés, et que la Cour était donc fondée à s'appuyer presque
exclusivement sur les rapports des Nations Unies qui lui avaient été
soumis. Cet argument serait valable si, au lieu d’avoir été saisie pour avis,
la Cour avait été appelée à se prononcer sur une affaire contentieuse,
dans le cadre de laquelle chaque partie a la charge de prouver ce qu’elle
avance. Telle n’est toutefois pas la règle applicable dans une procédure
consultative, où il n’y a pas de parties. Dès lors que la Cour a admis
que le consentement d'Israël à la procédure n’était pas nécessaire, étant
donné que l'affaire n’était pas portée contre lui et qu'il n’était pas
partie à celle-ci, Israël n’était pas juridiquement tenu de participer à la
procédure, ni de produire des éléments de preuve à l'appui de sa thèse
concernant la légalité du mur. Bien que j'aie ma propre opinion sur la
question de savoir s’il était judicieux pour Israël de ne pas fournir les
informations nécessaires, il s’agit là d’une question sur laquelle je n’ai
pas à me prononcer. Le fait demeure qu’Israél n’y était pas tenu. La
Cour ne saurait par conséquent tirer du fait qu’Israél n’a pas produit
ces éléments de conclusions défavorables en termes d’administration
de la preuve, ni tenir pour acquis, sans s'être penchée de façon appro-
fondie sur cette question, que les informations et les éléments de preuve
dont elle dispose suffisent à fonder chacune des conclusions juridiques
par trop générales auxquelles elle est parvenue.

(Signé) Thomas BUERGENTHAL.

113
